COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 BRYANT LAWRENCE                                 §               No. 08-16-00341-CR
 FAULKENBERRY,
                              Appellant,         §                  Appeal from the

 v.                                              §                264th District Court

 THE STATE OF TEXAS,                             §               of Bell County, Texas

                              State.             §                   (TC# 75191)


                                              ORDER

        The Court has received and filed the supplemental clerk’s record requested in this Court’s

order issued January 4, 2017. The trial court has filed a new certification reflecting that Appellant

has a right to appeal. The appeal is therefore reinstated, and the Reporter’s Record shall be due in

this office on or before February 16, 2017.

       IT IS SO ORDERED this 17th day of January, 2017.



                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.